Title: To James Madison from George Washington, 7 December 1787
From: Washington, George
To: Madison, James


My dear Sir,
Mount Vernon Decr. 7th. 1787.
Since my last to you, I have been favored with your letters of the 28th. of Octr: & 18th. of Novr. With the last came 7 numbers of the Fœderalist under the signature of Publius. For these I thank you. They are forwarded to a Gentleman in Richmond for re-publication. The doing of which, in this State, will, I am persuaded, have a good effect; as there are certainly characters in it who are no friends to a general government—perhaps I might go further, & add, who would have no great objection to the introduction of anarchy & confusion.
The sollicitude, to know what the several State Legislatures would do with the Constitution, is now transferred to the several Conventions thereof; the decisions of which being more interesting & conclusive, is consequently more anxiously expected than the other. What Pensylvania & Delaware have done, or will do, must soon be known. Other Conventions are treading closely on their heels—but what the three Southern States have done, or in what light the New Constitution is viewed by them, I have not been able to learn. North Carolina it is said (by some Accts. from Richmond) will be governed in a great measure by the conduct of Virga. The pride of South Carolina will not, I conceive, suffer this influence to operate in her Councils; and the disturbances in Georgia will, or at least ought to shew the people of it, the propriety of a strict Union, and the necessity there is for a general government.
If these, with the States Eastward and Northward of us, should accede to the proposed plan, I think the Citizens of this State will have no cause to bless the opponents of it here, if they should carry their point.
A Paragraph in the Baltimore Paper has announced a change in the Sentiments of Mr. Jay on this subject; and adds, that from being an admirer of it, he is become a bitter enemy. This relation, without knowing Mr. Jays opinion, I discredit, from a conviction that he would consider the matter well before he would pass Judgment, and having done so, would not change his opinion, almost in the same breath. I am anxious however to know, on what ground this report originates, especially the indelicacy of the expresn.
It would have given me great pleasure to have complied with your request in behalf of your foreign Acquaintance. At present I am unable to do it. The Survey of the Country between the Eastern and Western Waters is not yet reported by the Commissioners, tho’ promised to be made very shortly—the Survey being compleated. No draught that can convey an adequate idea of the Work, on this river, has been yet taken. Much of the labour, except at the great falls, has been bestowed in the bed of the River; in a removal of Rocks, and deepning the Water. At the great falls, the labour has indeed been great. The Water there (a sufficiency I mean) is taken into a Canal about 200 yards above the Cataract, & conveyed by a level cut (thro’ a solid rock in some places, and much stone every where) more than a mile to the lock seats; five in number; by means of which, when compleated, the craft will be let into the River below the falls (which together amount to 76 feet). At the Seneca falls, Six miles above the great Falls, a channel which has been formed by the River when inundated, is under improvement for the Navigation. The same, in part, at Shanondah. At the lower falls, where nothing has yet been done, a level cut and locks are proposed. These constitute the principal difficulties & will [be] the great expence of this undertaking; The parts of the river between requiring loose stones only to be removed, in order to deepen the Water where it is too shallow in dry seasons. With very great esteem & regard I am, My dear Sir Yr. Most Obedt. & Affece Ser
Go: Washington

PS. Since writing the foregoing, I have received a letter from a member of our Assembly at Richmond, dated the 4th. instt. giving the following information.
“I am sorry to inform you that the Constitution has lost ground so considerably that it is doubtful whether it has any longer a majority in its favor. From a vote which took place the other day this would appear certain, tho’ I cannot think it so decisive as the enemies to it consider it. It marks however the inconsistency of some of its opponants. At the time the Resolutions calling a Convention were entered into Colo. M——n sided with the friends to the Constitution, and opposed any hint being given, expressive of the sentiments of the House as to amendments. But as it was unfortunately omitted at that time to make provision for the subsistence of the Convention, it became necessary to pass some resolutions for that purpose; among these is one providing for any expence which may attend an attempt to make amendments. As M—— had on the former occasion declared that it would be improper to make any discovery of the sentiments of the House on the subject, and that we had no right to suggest any thing to a body paramount to us, his advocating such a resolution was matter of astonishment. It is true he declared it was not declaratory of our opinion; but the contrary must be very obvious. As I have heard many declare themselves friends to the Constitution since the vote, I do not consider it as altogether decisive of the opinion of the House with respect to it.”
“In a debating society here, which meets once a week, this subject has been canvassed at two successive meetings, and is to be finally decided on tomorrow evening. As the whole Assembly almost has attended on these occasions, their opinion will then be pretty well ascertained. And as the opinion on this occasion will have much influence, some of Colo. Innis’s friends have obtained a promise from him to enter the lists.
“I am informed both by Genl. Wilkinson (who is just arrived from New Orleans by way of No. Carolina) and Mr Ross, that North Carolina is almost unanimous for adopting it. The latter received a letter from a member of that Assembly now sitting.”
“The Bill respecting British debts has passed our house, but with such a clause as I think makes it worse than a rejection.”
The letter of which I enclose you a printed Copy, from Colo R H. Lee to the Govr. has been circulated with great industry in manuscript, four weeks before it went to press, and is said to have had a bad influence. The enemies to the Constitution leave no stone unturned to encrease the opposition to it. Yr. &ct
G: W.
 